NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                    Decided: April 19, 2022


                          S22A0134. RAWLS v. THE STATE.


         BETHEL, Justice.

        Following our grant of his application for discretionary appeal,

Donnel Rawls appeals the trial court’s denial of his motion seeking

a copy of his trial transcripts at public expense. For the reasons set

forth below, we dismiss this appeal as moot.

        At a jury trial held in Clayton County Superior Court in

October 2016, Rawls was convicted of malice murder and feticide

and sentenced to life in prison without the possibility of parole. In

conjunction with his direct appeal, on January 17, 2017, Rawls’s

appellate counsel, a public defender, filed a motion for the trial court

to produce transcripts of the trial and related proceedings at public

expense. On January 23, the trial court granted the motion and

instructed the court reporter to prepare the requested materials and
provide them to Rawls’s appellate counsel. Rawls’s appellate counsel

received the transcripts from the court reporter and represented

Rawls in his direct appeal, in which this Court affirmed his

convictions. 1 See Rawls v. State, 310 Ga. 209 (850 SE2d 90) (2020).

      On May 17, 2021, Rawls filed a pro se motion in the trial court

seeking to have transcripts of his trial proceedings prepared at

public expense. That motion requested that the court reporter

prepare transcripts of his trial and the pre- and post-trial

proceedings in the case and that those documents be provided to him

in both print and electronic formats. Rawls’s motion included an

affidavit in which he stated that he had “on several occasions

already requested copies of his transcripts . . . regarding his

appellate efforts to reverse his own wrongful conviction for a

murder.” He further stated that he had written to the Clayton

County Superior Court Clerk, two judges of the Clayton County


      1 The parties do not dispute this point. We also note that the brief filed
in Rawls’s direct appeal by his appellate counsel contains numerous citations
to the record of his trial proceedings. The parties agree that Rawls’s counsel
and the public defender’s office lost the copy of Rawls’s trial transcripts that
were prepared at public expense in 2017.
                                       2
Superior Court, the District Attorney, the Public Defender, the

Clerk of this Court, and the State Bar of Georgia to request the

transcripts but that he had not been provided with them. He added

that he had experienced “a deliberate thwarting of his appellate

effort as the transcripts are being requested specifically for [his]

preparations for a habeas corpus proceeding with substantial time

bars and are thusly needed.” The trial court denied the motion in a

summary order on June 23, 2021.

      That day, Rawls filed a pro se application for discretionary

appeal, which this Court granted on August 23, 2021. Rawls filed a

notice of appeal on August 31, 2021.2 Rawls is represented in this



      2  Prior to the filing of the notice of appeal, on July 23, 2021, Rawls filed
a “Motion for the Clayton Public Defender To Be Ordered Without Delay to
Provide Defendant With Free Copy of Transcript Pursuant [to] O.C.G.A. 17-8-
5 (a),” which made requests similar to those made in the May 17 motion. In an
affidavit attached to that motion, Rawls stated that he was “seeking
transcripts in order to prepare his habeas corpus petition.” He further stated
that, in preparation for his direct appeal, he was appointed appellate counsel
and that appellate counsel had received written and electronic versions of
transcripts of his trial and all pre- and post-trial proceedings. He added that
appellate counsel had “failed to honor” his “numerous requests” for his
transcripts during the direct appeal process. He went on to state that although
the Supreme Court affirmed his convictions in October 2020, he did not learn
of this Court’s decision until January 2021 when he was contacted by the public

                                        3
appeal by the Mercer Habeas Project from the Mercer University

School of Law. 3

      On appeal, Rawls contends that the trial court erred by

denying his motion. In its response brief filed on November 30, 2021,

the State indicated to this Court that it had shared its digital copy

of the transcripts with Rawls’s current appellate counsel. Rawls

filed a reply brief on December 17, 2021, in which he indicated that

his current counsel had received from the State digitized PDF

versions of four volumes of a trial transcript, a sentencing

transcript, and a motion for new trial transcript from his trial. His

current counsel represented that printed versions of those

documents were provided to Rawls. Rawls asserted in his brief,

however, that the materials provided by the State did not represent

a complete copy of all transcripts pertaining to the proceedings in




defender’s office. At that time, Rawls learned that his appellate counsel had
“suddenly left his post” at the public defender’s office, and Rawls requested his
transcripts from that office. Rawls stated that, as of the date of that filing, he
had not been provided with a copy of his transcripts.
      3 We thank the faculty and students for their representation of Rawls in

this appeal.
                                        4
his case. Rawls noted that the trial court’s docket also referenced an

arraignment and two other pre-trial proceedings.

      At oral argument before this Court on January 19, 2022, Rawls

again claimed that there may exist transcripts of pre-trial

proceedings, including his arraignment, that could be useful to him

in preparing a petition for a writ of habeas corpus. In response, the

State’s counsel represented to this Court that it had provided

Rawls’s current appellate counsel with all transcripts from Rawls’s

trial that actually exist and that were provided to his former

appellate counsel in 2017 in conjunction with his direct appeal.4

Rawls filed a post-argument letter that did not dispute the State’s

representation.

      Based on this Court’s review of the record, the parties’ briefs,



      4  In response to questions regarding the existence of other transcripts
that had not been provided to Rawls’s current appellate counsel, counsel for
the State stated that “there is no other transcript in the record. . . . The entirety
of the record was sent up [on direct appeal], and that did not include any
transcript of an arraignment.” Counsel for the State indicated that she had
made this representation to Rawls’s current appellate counsel when she
provided the available transcripts and again asserted that there is no portion
of the transcripts of Rawls’s trial proceedings that exists that was not given to
Rawls’s current appellate counsel.
                                         5
and the representations of counsel at oral argument, it appears that

Rawls has obtained the relief he sought. Rawls’s appeal has

therefore become moot and must be dismissed.

     [T]he dismissal of a moot appeal is mandatory. An appeal
     is dismissed when “the questions presented have become
     moot.” OCGA § 5-6-48 (b) (3). A case is moot when its
     resolution would amount to the determination of an
     abstract question not arising upon existing facts or rights,
     and the appellate court is not required to retain a moot
     case and decide it because a party might possibly derive
     some future benefit from a favorable adjudication on an
     abstract question.

(Citations, punctuation, and emphasis omitted.) Scarbrough Group

v. Worley, 290 Ga. 234, 236 (719 SE2d 430) (2011). “This court will

upon its own motion dismiss an appeal where it affirmatively

appears that a decision would be of no benefit to the complaining

party.” (Citation and punctuation omitted.) Chastain v. Baker, 255

Ga. 432, 433 (339 SE2d 241) (1986).

     Moreover, although the issue of what a convicted defendant

must demonstrate in order to receive a copy of his trial transcripts

at public expense in connection with a prospective filing for post-

conviction relief “is capable of repetition, it would not necessarily

                                  6
evade review[.]” Hopkins v. Hamby Corp., 273 Ga. 19, 19 (538 SE2d

37) (2000). Compare Collins v. Lombard Corp., 270 Ga. 120, 122 (1)

(508 SE2d 653) (1998) (“[A] case which contains an issue that is

capable of repetition yet evades review is not moot because a

decision in such a case would be based on existing facts or rights

which affect, if not the immediate parties, an existing class of

sufferers.” (citation and punctuation omitted)). Therefore, this

appeal is hereby dismissed as moot.

     Appeal dismissed. All the Justices concur.




                                 7